Citation Nr: 0213129	
Decision Date: 09/27/02    Archive Date: 10/03/02

DOCKET NO.  02-02 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury.

2.  Entitlement to service connection for a chronic right 
sided disability.

3. Entitlement to service connection for a right eye 
disability.

4.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel
REMAND

The veteran served on active duty from September 1959 to 
September 1963.

This case comes before the Board of Veterans' Appeals (Board) 
from an October 2001 RO decision which denied service 
connection for residuals of a head injury, a chronic right 
side disability, a right eye disability, and tinnitus.

In the veteran's substantive appeal (VA Form 9), dated in 
January 2002 and received in March 2002, he requested a 
hearing before a member of the Board sitting at the RO.  Upon 
review of the file, a Board hearing has not been scheduled.  
To accord the veteran due process, the RO should schedule 
such a hearing. 38 U.S.C.A. § 7107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2001).  

Accordingly, the case is remanded for the following action:

The veteran should be scheduled to appear 
at a personal hearing before a member of 
the Board sitting at the RO.  After the 
hearing is conducted, the case should be 
returned to the Board, in accordance with 
appellate procedures.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action unless otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




